DENY and Opinion Filed July 08, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00618-CV

    IN RE GREYSTAR DEVELOPMENT & CONSTRUCTION, LP,
  GABRIELLA NATIONWIDE, LLC AND GABRIELLA TOWER, LLC,
                        Relators

           Original Proceeding from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-04006-B

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Molberg
      In their June 23, 2022 petition for writ of mandamus, relators challenge the

trial court’s orders (1) granting real parties in interest’s “Motion for Entry of Trial

Schedule,” and (2) compelling apex depositions for three top-level executives.

Entitlement to mandamus relief requires relators to show that the trial court clearly

abused its discretion and that they lack an adequate appellate remedy. In re Copart,

Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).

      After reviewing the petition, real parties in interest’s response, relators’ reply,

and the record, we conclude that relators have failed to show a clear abuse of
discretion. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a). We also lift the stay issued by our June 24, 2022 order.



                                           /Ken Molberg//
                                           KEN MOLBERG
220618f.p05                                JUSTICE




                                        –2–